Cite as: 578 U. S. ____ (2016)           1

                    BREYER, J., dissenting

SUPREME COURT OF THE UNITED STATES
    RICHARD DELMER BOYER v. RONALD DAVIS,

                 WARDEN

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE NINTH CIRCUIT

              No. 15–8119. Decided May 2, 2016


   The petition for a writ of certiorari is denied.
   JUSTICE BREYER, dissenting from denial of certiorari.
   Richard Boyer was initially sentenced to death 32 years
ago. He now asks us to consider whether the Eighth
Amendment allows a State to keep a prisoner incarcerated
under threat of execution for so long. Boyer’s first trial
ended with a mistrial after his jury was unable to reach a
verdict. Brief in Opposition 1. Boyer’s second trial, in
1984, yielded a conviction and capital sentence that the
California Supreme Court reversed on the ground that
police officers had obtained evidence by violating his con-
stitutional rights. Ibid.; see Boyer v. Chappell, 793 F.3d
1092, 1094, n. 1 (CA9 2015). Boyer’s third trial took place
in 1992 and took 14 years to wend its way through Cali-
fornia’s appellate process. Id., at 1097. In all, 22 years
elapsed between his first trial and our denial of his peti-
tion for certiorari on direct appeal. See Boyer v. Califor-
nia, 549 U.S. 1021 (2006). Since then, 10 more years
have elapsed.
   These delays are the result of a system that the Califor-
nia Commission on the Fair Administration of Justice
(Commission), an arm of the State of California, see Cal.
S. Res. 44 (2004), has labeled “dysfunctional.” Report and
Recommendations on the Administration of the Death
Penalty in California 6 (2008). Eight years ago, the Com-
mission wrote that more than 10 percent of the capital
sentences issued in California since 1978 had been re-
2                      BOYER v. DAVIS

                     BREYER, J., dissenting

versed. See id., at 20. It noted that many prisoners had
died of natural causes before their sentences were carried
out, and more California death row inmates had commit-
ted suicide than had been executed by the State. Ibid.
Indeed, only a small, apparently random set of death row
inmates had been executed. See ibid. A vast and growing
majority remained incarcerated, like Boyer, on death row
under a threat of execution for ever longer periods of time.
See id., at 19–20. The Commission added that California’s
death penalty system was expensive, with its system for
capital cases costing more than 10 times what the Com-
mission estimated the cost would be for a system that
substituted the death penalty with life imprisonment
without the possibility of parole. Id., at 83–84.
   Put simply, California’s costly “administration of the
death penalty” likely embodies “three fundamental de-
fects” about which I have previously written: “(1) serious
unreliability, (2) arbitrariness in application, and
(3) unconscionably long delays that undermine the death
penalty’s penological purpose.” Glossip v. Gross, 576 U. S.
___, ___ (2015) (BREYER, J., dissenting) (slip op., at 2); see
Lackey v. Texas, 514 U.S. 1045 (1995) (memorandum of
Stevens, J., respecting denial of certiorari); see also Valle
v. Florida, 564 U.S. 1067 (2011) (BREYER, J., dissenting
from denial of stay); Knight v. Florida, 528 U.S. 990, 993
(1999) (BREYER, J., dissenting from denial of certiorari).
   For these reasons, I respectfully dissent from the denial
of certiorari.